DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              ANDREA RIGGIN a/k/a ANDREA WILDMAN,
                           Appellant,

                                    v.

                       MICHAEL MORRISON,
                            Appellee.

                             No. 4D20-2218

                             [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE20-
003372(59).

  Andrea Riggin, Margate, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.